Citation Nr: 0716312	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had initial active duty for training from October 
1989 to February 1990 and active duty from October 1990 to 
July 1991.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that in a November 2004 letter, the veteran 
indicated that she wished to file a claim for "undiagnosed 
illnesses."  She has not otherwise identified the 
undiagnosed illness (or signs or symptoms thereof) that she 
claims.  The claims file does not reflect that the RO has 
undertaken any action on this claim.  The Board advises the 
veteran that if she wishes to have such a claim considered, 
it must be raised with more specificity before any action can 
be taken.  


REMAND

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  

The veteran has contended that she was sexually assaulted by 
a foreign soldier while she was sitting in the front 
passenger seat of a truck.  The foreign soldier reportedly 
groped the veteran and attempted to kiss her before she was 
able to fight him off.  In a report of August 2004 VA 
examination, an examiner diagnosed the veteran with PTSD 
based on this stressor incident.  

The Board recognizes that the present case, which involves 
allegations of a personal assault (the alleged sexual assault 
of the veteran by another person) falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events about which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that because personal assault can be an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, making it difficult to obtain direct 
evidence and requiring that the alternative evidence be 
sought. 

Likewise, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; or tests for 
sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

The Board notes that § 3.304(f)(3) also stipulates that VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  

In this case, a review of the record reflects that the 
veteran has not been apprised of 38 C.F.R. § 3.304(f)(3) or 
that evidence from other sources could help prove the claimed 
in-service sexual assault stressor.  Nor has she been 
provided a list of those alternative sources from which she 
could submit evidence to help substantiate the stressor 
incident.  As such, the RO should further develop the 
veteran's claim in accordance with those special alternative 
evidentiary development procedures associated with personal 
assault claims as noted in 38 C.F.R. § 3.304(f)(3) and the VA 
Adjudication Procedures Manual (M21-1), Part III, paragraph 
5.14(d).  Such development includes obtaining the veteran's 
personnel records.  

The Board also notes that, the veteran has identified an army 
soldier with the last name of "Drake" as witnessing the 
alleged assault.  Likewise, the veteran has noted that she 
has confided quite a bit with a First Sergeant Bill Ramsey.  
According to the veteran, First Sergeant Ramsey was like a 
father to her.  The Board is cognizant that VA's duty to 
assist includes suggesting to the veteran that she write to 
fellow soldiers asking for letters supportive of her PTSD 
claim.  See Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  Under the circumstances of this case, the Board 
believes that additional effort should be undertaken to allow 
the veteran to submit any corroborating evidence, to include 
supportive statements from other individual(s) who may be 
able to provide corroborative evidence of the veteran's 
claimed stressor.  

Furthermore, notwithstanding that the veteran has already 
undergone a VA examination, the RO should schedule the 
veteran for an additional VA examination for the purpose of 
determining whether there is a sufficient basis in the record 
to support the claimed stressor, and whether any such 
stressor is sufficient to support a diagnosis of PTSD.  The 
veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of her claim.  See 38 C.F.R. § 3.655(b) (2005).  

With respect to the veteran's claim for service connection 
for a gastrointestinal disorder, the Board notes that the RO 
has adjudicated the veteran's claim solely on the basis of 
direct service connection.  A review of the claims file 
reflects that the veteran has also claimed that her 
gastrointestinal disorder is related to stress, which the 
veteran's representative appears to have clarified as the 
veteran's claimed stressor-related incident.  In light of the 
current remand for additional development and adjudication of 
the veteran's claim for service connection for a psychiatric 
disorder to include PTSD, the veteran should also be 
scheduled to undergo a VA gastroenterological examination to 
determine the etiology of any diagnosed gastrointestinal 
disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2006).  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this case is hereby REMANDED for the following 
action:  

1.  The steps necessary to obtain the 
veteran's personnel records should be 
taken.  The procedures set forth in 
38 C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities must be followed.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The veteran and her representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to allow for any additional 
pertinent evidence to be obtained.  The 
veteran should also be invited to submit 
any pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  

3.  The veteran's claim for service 
connection for PTSD should be further 
developed in accordance with those 
special alternative evidentiary 
development procedures associated with 
personal assault claims as noted in 
38 C.F.R. § 3.304(f)(3) and the VA 
Adjudication Procedures Manual (M21-1), 
Part III, paragraph 5.14(d).  In this 
respect, a request should be made to the 
veteran, with a copy to her 
representative, that she provide as much 
detail as possible regarding the alleged 
sexual assault by a foreign soldier, to 
include any other evidence corroborating 
the incident.  The veteran should also be 
invited to submit statements from former 
service comrades or others that might 
help establish the occurrence of her 
alleged stressful experience.  

4.  After receiving any additional 
responses from the veteran (and any other 
contacted entity), the veteran should be 
arranged to be examined by a 
psychologist.  The psychologist should 
examine the veteran and conduct 
psychological testing, with appropriate 
subscales, to determine whether the 
veteran likely has PTSD.  

5.  After psychological testing has been 
completed, arrange to have the veteran 
examined by a psychiatrist.  The 
psychiatrist should be asked to review 
the claims file, including the results of 
psychological testing, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The stressor(s) on which any 
diagnosis of PTSD is made should be 
specifically identified.  The examiner 
should review any evidence of behavior 
changes following the claimed stressor 
and provide an opinion as to whether any 
behavioral change tends to suggest that a 
traumatic event had occurred.  A complete 
rationale should be provided for all 
opinions expressed.

6.  After the above development, the 
veteran should be scheduled to undergo a 
VA gastroenterological examination.  The 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
identified or diagnosed gastrointestinal 
disability (to include a hiatal hernia, 
GERD, or other stomach disorder) is 
related to the veteran's period of 
service or has been caused or made worse 
by diagnosed psychiatric disorder (to 
include PTSD).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal should be readjudicated 
in light of all pertinent evidence and 
legal authority.  This should include all 
raised theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative must 
be furnished an appropriate supplemental 
statement of the case (SSOC) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

